United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 February 14, 2007

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 04-51435
                          Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

MARILYN JEAN INGRAM,
                                       Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. 7:04-CR-108-3
                          --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Marilyn Jean Ingram has moved

for leave to withdraw and has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967).      Ingram has not filed

a response.     Our independent review of counsel’s brief and the

record discloses no nonfrivolous issues for appeal.       Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.